Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 30, 2014                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  147080                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       David F. Viviano,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 147080
                                                                   COA: 314042
                                                                   Oakland CC: 96-145767-FC
  JAMES YOUNG STURDIVANT,
           Defendant-Appellant.

  _________________________________________/

        By order of February 5, 2014, the application for leave to appeal the March 13,
  2013 order of the Court of Appeals was held in abeyance pending the decisions in People
  v Carp (Docket No. 146478), People v Davis (Docket No. 146819) and People v Eliason
  (Docket No. 147428). On order of the Court, the cases having been decided on July 8,
  2014, 496 Mich. 440 (2014), the application is again considered, and it is DENIED,
  because the defendant’s motion for relief from judgment is prohibited by MCR 6.502(G).

        CAVANAGH, J., would grant leave to appeal.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 30, 2014
           h1215
                                                                              Clerk